DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-17) in the reply filed on May 16, 2022, is acknowledged.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  Disclosed at page 25 line 3, “the washing water feeder 2300” is not shown in drawings as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1, 8, 12, 15, 16, and 17 are objected to because of the following informalities:  
Claim 1 line 3, “a housing having an inlet[[,]] into which gas is introduced” to correct punctuation (i.e., not an appositive phrase). 
Claim 1 line 7, “a plurality of discharge electrodes[[,]] to which a voltage is applied to, a plurality of collection electrodes disposed between the discharge electrodes, the collection electrodes coupled to a ground, and” to correct punctuation (i.e., not appositive phrase). 
Claim 1 lines 8 and 10,  “the plurality of discharge electrodes” for consistency.
Claim 1 line 9, “the plurality of collection electrodes” for consistency.
Claim 8 lines 3 (two) and 4, “the rotational column” and “the plurality of separation ribs” for consistency.
Claim 12 lines 3 and 5, “the plurality of discharge electrodes” for consistency.
Claim 15 lines 2 and 4, “the plurality of discharge electrodes” for consistency.
Claim 15 line 3 (twice), “the plurality of collection electrodes” for consistency.
Claim 16 lines 2, 5, 6, “the plurality of collection electrodes” for consistency.
Claim 17 line 2, “the plurality of collection electrodes” for consistency.
Claim 17 line 6, “the plurality of connection protrusions” for consistency.
Appropriate correction is required.
The following amendments are suggested for claim 1:
A dust collecting tower apparatus for collecting fine dust contained in air, the apparatus comprising:
a housing having an inlet[[,]] into which gas is introduced, and an outlet from which the gas is discharged;
a collection module disposed in the housing and configured to collect particulates with a corona discharge, the collection module comprising: 
a plurality of discharge electrodes[[,]] to which [[a]] voltage is applied, 
a plurality of collection electrodes disposed between the plurality of discharge electrodes, and wherein the plurality of collection electrodes are coupled to [[a]] ground, and
a NOTE: See below,§ 112] having a plurality of NOTE: See below § 112] are into which the plurality of discharge electrodes are inserted; and
a washing water feeder configured to spray washing water to the collection module.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations "a first setting beam" and "a plurality of lower slots" in line 10.  The inclusion of the term "first" implies other, or another, "setting beam(s)," for the limitation "a first setting beam" which makes the claim ambiguous.  The term "lower" in claim 1 is a relative term, and the phrase "lower slots" is not defined by the claim; the claim does not provide a standard for ascertaining the requisite comparison for the relative term "lower," and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Claim 1 does not define another term in which to compare the relative term "lower" included with the limitations "a plurality of lower slots."  Furthermore, the relative term "lower" is typically associated with the corresponding terms higher or upper.  Similarly, claim 12 recites the limitation "the first setting beam" in lines 4 and 5. Claims 1 and 12 are indefinite.
Claim 6 recites the limitation "the other" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Consider amending as follows:  “[[the]] another.”
  The term "lower" in claim 9 is a relative term, and the phrases "a lower end of the adsorption belt" and "the lower end of the adsorption belt" in lines 4 and 5 are not defined by the claims.  The claims do not provide a standard for ascertaining the requisite comparison for the relative term "lower," and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Claim 9 does not define another term in which to compare the relative term "lower," and the relative term "lower" is typically associated with the corresponding terms higher or upper.  Similarly, claim 9 also recites the limitations "an upper end of the blocking wall" [emphasis added] and "the upper end of the blocking wall"  [emphasis added] in lines 8 and 10 that recites the relative term "upper," and the relative term "upper" is typically associated with the corresponding term bottom.  Claim 9 is indefinite.  
The term "lower" in claim 12 is a relative term, and the phrase "a lower frame" in line 3 is not defined by the claim.  The claims do not provide a standard for ascertaining the requisite comparison for the relative term "lower," and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Claim 12 does not define another term in which to compare the relative term "lower," and the relative term "lower" is typically associated with the corresponding terms higher or upper.  Similarly, claim 17 recites the relative term "lower" in lines 2 and 6, associated with the phrase and the phrases "lower portions thereof" and "lower portions of the respective collection electrodes" which is also indefinite.  Additionally, regarding the previous two phrases mentioned in claim 17 at lines 2 and 6, it is not clear if the phrases are the same are distinct.  Claim 17 is also indefinite.
The term "upper" in claim 15 is a relative term, and the phrases "a plurality of upper support beams" and "the plurality of upper support beams " in lines 4 and 6 are not defined by the claims.  The claims do not provide a standard for ascertaining the requisite comparison for the relative term "upper," and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Claim 15 does not define another term in which to compare the relative term "upper," and the relative term "upper" is typically associated with the corresponding terms down or lower.  Claim 15 is indefinite.
The term "lower" in claim 16 is a relative term, and the phrase "lower surfaces thereof" in line 2 is not defined by the claim.  The claims do not provide a standard for ascertaining the requisite comparison for the relative term "lower," and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Claim 16 does not define another term in which to compare the relative term "lower," and the relative term "lower" is typically associated with the corresponding terms higher or upper.  Claim 16 is indefinite.
Claim 16 recites the limitation "the lowest ends" in lines 2, 3, and 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the respective collection electrodes" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-17 depend from, or otherwise ultimately incorporate the limitations of, claim 1. Therefore, said claims 2-17 are rejected in the same manner as well.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being Yuki by (JP 20001-07637 A).
For claim 1, as interpreted, the teaching of Yuki discloses a dust collecting tower apparatus for collecting fine dust contained in air (pars [0013]-[0028]; Figs. 1-5), the apparatus comprising a housing (casing 22) having an inlet (inlet 24), into which gas is introduced, and an outlet (outlet 26) from which the gas is discharged; a collection module disposed in the housing and configured to collect particulates with a corona discharge(pars [0009]-[0028]; Figs. 1-5), wherein the collection module comprises a plurality of discharge electrodes to which voltage is applied (discharge electrodes 34; pars [0013], [0026]), a plurality of collection electrodes (dust collecting electrodes 32) disposed between the plurality of discharge electrodes (par [0017]; Fig. 3), wherein the plurality of collection electrodes coupled to ground (par [0026]; Fig. 5), and a setting beam (rod 52) having a plurality of slots (Fig. 3) into which the plurality of discharge electrodes are inserted (Figs. 3, 4; pars [0018]-[0020]); and a washing water feeder configured to spray washing water to the collection module (pars [0022]; [0025]).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Yuki in view of Wu (CN 103691556).
For claim 2, the teaching of Yuki are relied upon as set forth above for the disclosed dust collecting tower apparatus according to claim 1, but Yuki does not appear to teach wherein a solar panel is attached to an outer surface of the housing to produce electricity with light.  Wu is analogous art and discloses a high-voltage electrostatic precipitator adopted with solar panel so that the electrostatic precipitator is independent of external power supply while saving the energy, and the application field of the electrostatic precipitator is broadened effectively. As an art recognized equivalent, one of ordinary skill in the art at the effective filing date of the current invention would have found it an obvious alternative to attach the solar panel of Wu to the outer surface of the housing disclosed for the dust collecting tower apparatus of Yuki as a substitute for the power supply since selection of art recognized substitution would have been available for selection with a reasonable expectation of success.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Yuki in view of Williamsson (US 11229916).
For claim 3, the teaching of Yuki are relied upon as set forth above for the disclosed dust collecting tower apparatus according to claim 1, but Yuki does not appear to teach wherein a display panel is attached to an outer surface of the housing to display an atmospheric state.  Williamsson is analogous art and discloses a display panel (display monitor 220b) attached to an outer surface of the housing to display an atmospheric state (col. 3, ll. 15-40; col. 4, ll. 3-32; col. 10, ll. 11-25; col. 11, ll. 45-50).  Therefore, it would have been obvious to one of ordinary skill in the art at the effective filling date of the current invention to utilize the display panel of Williamsson attached to an outer surface of the housing for the dust collecting tower apparatus of Yuki to display an atmospheric state in order to provide operative communication about the apparatus for advantageous control as taught by Williamsson.
Allowable Subject Matter
 The following is a statement of reasons for the indication of allowable subject matter:  
The teaching of Yuki are relied upon as set forth above for the disclosed dust collecting tower apparatus according to claim 1.  However, regarding claim 4, Yuki does not appear to teach wherein the washing water treatment device comprises: a reservoir configured to accommodate the washing water; an adsorption belt in an endless-track form; a roller connected to the adsorption belt to move the adsorption belt; and a scraper configured to scrape off dust attached on the adsorption belt to separate the scraped dust from the adsorption belt; regarding claim 12 as interpreted, Yuki does not appear to teach further a frame assembly fixed in the housing to support the collection module, wherein the frame assembly comprises a frame extending in a stacking direction of the plurality of discharge electrodes to support the setting beam, and the frame being configured to apply a voltage to the plurality of discharge electrodes through the setting beam; regarding claim 13, Yuki does not appear to teach further a frame assembly fixed in the housing to support the collection module, wherein the frame assembly comprises a prestress locking member fixed in the housing in a state in which a pressing force is applied to the collection module; and regarding claim 16 as interpreted, Yuki does not appear to teach the plurality of collection electrodes have the lowest ends formed on respective lower surfaces thereof so that the washing water is concentrated on the lowest ends, and a discharge guide is installed immediately beneath the lowest ends and has a channel in which the washing water flowing down from the plurality of collection electrodes is accommodated; and the discharge guide extends in a stacking direction of the plurality of collection electrodes.
Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. For example, US 3893828 discloses a display for an electrostatic precipitator control system; US 4360366 teaches a wet electrostatic precipitator comprising discharge electrodes arranged between the collector electrodes; US 3891414 discloses a hopper, sprockets, an endless chain, scrapers; US 3958960 discloses a wet electrostatic precipitator with washing water; US 5573102 teaches belt scrapers used for cleaning conveyor belts; and US 3511030 and US 5421863 disclose electrostatic precipitators with tie rods
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONJI TURNER whose telephone number is (571) 272-1203. The examiner can normally be reached Monday - Friday, 10:00 am - 2:00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        



/SONJI TURNER/Examiner, Art Unit 1776                                                                                                                                                                                             July 26, 2022